IN RE: Union Carbide Corporation;— Defendant(s); Applying for Supervisory and/or Remedial Writs; to the Court of Appeal, Third Circuit, Number W99-595, W99-597; Parish of Calcasieu 14th Judicial District Court Div. “F” Number 92-6172
Granted. Case remanded to the trial court to allow relator to submit affidavit and/or deposition testimony concerning the expenses it will incur in complying with plaintiffs interrogatories and requests for production. The trial court is then ordered to reconsider its ruling on the motion to compel in light of this evidence.
TRAYLOR, J. not on panel.